CAMPBELL, J.
This is a dissolution of marriage proceeding. The husband has appealed. We have examined the record and find no error.
In this court both parties have agreed and suggested that we modify the decree as to the mechanics of the payment of spousal support.
We therefore modify the decree to provide that the husband pay wife the sum of $500 per month as spousal support. The first payment shall be on the 25th day of the month following the entry of the mandate in this case. A like payment shall be made on the 25th day of each month thereafter until the wife dies or becomes 62 years of age. All references in the decree requiring the husband to pay the monthly installments on the wife’s 1977 Chevrolet van are deleted.
Affirmed as modified. No costs to either party.